Name: COUNCIL REGULATION (EEC) No 1562/93 of 14 June 1993 fixing the threshold prices for certain milk products for the 1993/94 milk year
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce
 Date Published: nan

 No L 154/34 Official Journal of the European Communities 25 . 6 . 93 COUNCIL REGULATION (EEC) No 1562/93 of 14 June 1993 fixing the threshold prices for certain milk products for the 1993/94 milk year Pilot product ECU/100 kg or the group or products 1 56,86 2 193,70 3 265,46 4 99,34 ' 5 130,59 6 318,68 7 376,02 8 314,57 9 592,31 10 339,63 11 313,24 12 94,26 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (l ), and in particular Article 4 thereof, Having regard to the proposal from the Commission (2 ), Whereas threshold prices should be fixed so that, taking account of the protection required for the Community processing industry, the prices of imported milk products correspond to the level of the target price for milk; whereas, consequently the threshold price should be fixed on the basis of the target price for milk, taking into account the relationship which should be established between the value of milk fat and that of skimmed milk, as well as the standardized costs and yields for each of the milk products in question; whereas a fixed amount should be included to ensure protection of the Community processing industry, 2. The pilot products referred to in paragraph 1 are those specified in Annex 1 to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products ( 3 ). HAS ADOPTED THIS REGULATION: Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 1 1 . The threshold prices for the 1993/94 milk year shall be as follows : Its shall apply from 1 July- 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President ( J ) OJ No L 148, 28 . 6. 1968, p. 13 . Regulation as last amended by Regulation (EEC) No 2071/92 (OJ No L 215, 30. 7. 1992, p . 64 ). ( 3 ) OJ No L 329, 24. 12. 1979 , p. 1 . Regulation as last amended by Regulation (EEC) No 3798/91 (OJ No L 357, 28 . 12 . 1991 , p. 3 ).( 2 ) OJ No C 80, 20. 3 . 1993 , p. 34.